Citation Nr: 1502214	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-27 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The Veteran had active military service from March 1965 to March 1968.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In December 2013, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.


FINDING OF FACT

The Veteran's current bilateral hearing loss and tinnitus were incurred during active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss and tinnitus as diseases of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id.at 159.  The court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 1.

Facts and Analysis

The record shows a current diagnosis of bilateral hearing loss consistent with VA regulations and tinnitus during the appeal period.  See March 2010 VA examination report.  

The remaining questions are whether there was a disease or injury in service and whether there is a link between the current disabilities and the in-service disease or injury. 

The Veteran's service treatment records do not discuss hearing loss or tinnitus.  His Report of Transfer or Discharge (DD Form 214) shows that his awards and decorations include a Parachute Badge and that his military occupation was combat engineer.  The Veteran's service personnel records include certificates of completion for an Airborne course in August 1965, combat engineer training at the United States Special Warefare Center, Special Forces Training Group Airborne, in October 1966, and Special Forces Training Group (Airborne) instruction in December 1966.

The Veteran has reported the onset of hearing loss and tinnitus since 1968 in his March 2011 NOD.  Although he did not respond to the AOJ's December 2013 letter requesting information about his 1968 civil service examination, he is competent to report observable symptoms of hearing loss disability, such as hearing difficulty and tinnitus.  See Layno v. Brown, 6 Vet. App. at 470.

The March 2010 VA audiology examination report includes the Veteran's description of exposure to acoustic trauma in service during training exercises, including when four pounds of C4 exploded at a distance of 25 feet.  He experienced deafness for ten minutes and ringing tinnitus in both ears that lasted for a few weeks.  The Veteran reported some post service exposure occupational noise exposure during weapons qualifying exercises when he worked as a police officer for 38 years but wore hearing protection as required.  He also currently complained of having constant tinnitus that began "a couple of years ago."

The examiner opined that the Veteran's hearing loss was less likely than not caused by or related to military noise exposure.  She explained that his service medical records show normal hearing on entrance and separation examinations.  There was no significant threshold shift (or decrease in hearing) in either ear from entrance to separation examination.  The examiner also opined that the Veteran's tinnitus was less likely as not associated with military noise exposure as he reported the onset of his symptoms a couple of years ago and that service treatment records show normal hearing in both ears at separation.

The March 2010 VA opinion is of limited probative weight because it was essentially based solely on a lack of medical evidence of treatment for bilateral hearing and tinnitus problems in the Veteran's service treatment records.  

A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Based on the evidence of record including the credible statements provided by the Veteran, he spent a good part of his military career working in proximity to weapons and explosive noise as a combat engineer in the airborne division, a setting in which he was exposed to considerable acoustic trauma, without ear protection.  Shedden v. Principi, 381 F.3d at 1167.  His exposure to acoustic trauma in service is conceded.

The VA audiologist did not provide a probative opinion as the VA examiner seemed to require confirmatory evidence in the service treatment records, that is contrary to court precedent.  See Dalton, supra.  The only probative evidence consists of the Veteran's reports.  These appear to be credible.  Service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. at 19.

In view of the totality of the evidence, including the Veteran's likely in-service noise exposure and his credible statements, Board finds that the probative evidence of record is at least in equipoise as to the question of service connection and that bilateral hearing loss and tinnitus are as likely as not due to noise exposure during his period of active service.  Under such circumstances, with the resolution of all reasonable doubt in the Veteran's favor, and without ascribing error to the action by the RO, the Board concludes that service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


